Case 2:19-cv-00147-LEW Document 38 Filed 07/23/20 Page 1 of 6            PageID #: 371



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


                                                ]
U.S. BANK TRUST, N.A., TRUSTEE                  ]
FOR LSF9 MASTER PARTICIPATION                   ]
TRUST,                                          ]
                                                ]
      Plaintiff                                 ] Civil Action: 2:19-cv-00147-LEW
                                                ]
v.                                              ]
                                                ]
PAUL A. PINETTE and HSBC FINANCE                ]
CORPORATION, f/k/a BENEFICIAL                   ]
MAINE, INC.                                     ]
                                                ]
      Defendants                                ]
                                                ]
WORLDWIDE ASSET PURCHASING,                     ]
LLC                                             ]
                                                ]
      Party-In-Interest                         ]

                   JUDGMENT OF FORECLOSURE AND SALE

                      Re: 164 South Avenue, Lewiston, ME 04240
                            Mortgage: Book 7296, Page 331
                                VACANT PROPERTY

      This matter came before the Court pursuant to the Defaults entered on July 18,

2019 and January 14, 2020, against each of the named Parties [ECF 12, ECF 27],

Fed.R.Civ. P.55(b), this Court’s Procedural Order dated April 8, 2020 [ECF 32], and the

General Orders in response to the recent outbreak of Coronavirus Disease 2019 (COVID-

19) in accordance with the Pandemic/Infectious Disease Plan for the United States

District Court for the District of Maine (March 2020).
Case 2:19-cv-00147-LEW Document 38 Filed 07/23/20 Page 2 of 6              PageID #: 372



       Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

was represented by John A. Doonan, Esq. Defendant, Paul A. Pinette, was served by

publication and did not appear or oppose Plaintiff’s Motion for Default Judgment of

Foreclosure and Sale; Defendant, HSBC Finance Corporation f/k/a Beneficial Maine Inc.,

did not appear or oppose Plaintiff’s Motion for Default Judgment of Foreclosure and

Sale, including its request for discharge of the HSBC Finance Corporation Writ of

Execution dated October 23, 2000, in the amount of $10,655.98 recorded in the

Androscoggin County Registry of Deeds in Book 4571, Page 17; and Party-In-Interest,

Worldwide Asset Purchasing, LLC, did not appear or oppose Plaintiff’s Motion for

Default Judgment of Foreclosure and Sale.

       All persons interested having been duly notified in accordance with the law, and

consideration of the Affidavits with supporting documentary evidence and Memorandum

of Law in Support of Plaintiff’s Motion for Default Judgment on Documentary Evidence,

the Plaintiff's Motion for Default Judgment is GRANTED. Count II - Breach of Note,

Count III - Breach of Contract, Money Had and Received, Count IV - Quantum Meruit,

and Count V - Unjust Enrichment are hereby DISMISSED without prejudice at the

request of the Plaintiff.

       JUDGMENT on Count I - Foreclosure is hereby ENTERED as follows:

       1. If the Defendant or his heirs or assigns pay U.S. Bank Trust, N.A., as Trustee

           for LSF9 Master Participation Trust (“U.S. Bank”) the amount adjudged due

           and owing ($294,868.95) within 90 days of the date of the Judgment, as that

           time period is calculated in accordance with 14 M.R.S. § 6322, U.S. Bank shall
Case 2:19-cv-00147-LEW Document 38 Filed 07/23/20 Page 3 of 6               PageID #: 373



        forthwith discharge the Mortgage and file a dismissal of this action on the ECF

        Docket. The following is a breakdown of the amount due and owing as of June

        11, 2020:

             Description                             Amount
            Unpaid Principal Balance                  $141,859.28
            Interest                                  $106,291.83
            Escrow                                     $43,128.39
            Late Charge                                 $3,589.45
            Grand Total                               $294,868.95

     2. If the Defendant or his heirs or assigns do not pay U.S. Bank the amount

        adjudged due and owing ($294,868.95) within 90 days of the Judgment, as that

        time period is calculated in accordance with 14 M.R.S.A. § 6322, his/her

        remaining rights to possession of the Lewiston Property shall terminate, U.S.

        Bank shall conduct a public sale of the Lewiston Property in accordance with

        14 M.R.S. § 6323, disbursing the proceeds first to itself in the amount of

        $294,868.95, after deducting the expenses of the sale, with any surplus to be

        disbursed pursuant to Paragraph 5 of this Judgment, and in accordance with 14

        M.R.S. § 6324. U.S. Bank may not seek a deficiency judgment against the

        Defendant pursuant to the Plaintiff's waiver of deficiency.

     3. Pursuant to 14 M.R.S. § 2401(3)(F), the Clerk shall, if requested, sign a

        certification after the appeal period has expired, certifying that the applicable

        period has expired without action or that the final judgment has been entered

        following appeal.

     4. The amount due and owing is $294,868.95.
Case 2:19-cv-00147-LEW Document 38 Filed 07/23/20 Page 4 of 6             PageID #: 374



     5. The priority of interests is as follows:

            ● U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

            has first priority in the amount of $294,868.95, pursuant to the subject Note

            and Mortgage.

            ● Worldwide Asset Purchasing, LLC, who has been defaulted

            ● Paul A. Pinette, who has been defaulted.

     6. Entry of the judgment also confirms the discharge of the Writ of Execution to

        Beneficial Maine Inc. in the amount of $10,655.98, recorded in the

        Androscoggin County Registry of Deeds in Book 4571, Page 17.

     7. The pre-judgment interest rate is 6.50000%, see 14 M.R.S.A. § 1602-B, and

        the post-judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.

     8. The following information is included in this Judgment pursuant to 14

        M.R.S.A. § 2401(3):

                          PARTIES                        COUNSEL
PLAINTIFF                 U.S. Bank Trust, N.A., as      John A. Doonan, Esq.
                          Trustee for LSF9 Master        Reneau J. Longoria, Esq.
                          Participation Trust            Doonan, Graves & Longoria,
                          13801 Wireless Way             LLC
                          Oklahoma City, OK 73134        100 Cummings Center
                                                         Suite 225D
                                                         Beverly, MA 01915


DEFENDANT                 Paul A. Pinette                Defaulted
                          97 East Side Road
                          Machiasport, ME 04655
Case 2:19-cv-00147-LEW Document 38 Filed 07/23/20 Page 5 of 6             PageID #: 375




                         HSBC Finance Corporation Defaulted
                         f/k/a Beneficial Maine Inc.
                         1421 West Shure Drive,
                         Suite 100
                         Arlington Heights, IL 60004

PARTY-IN-INTEREST
                         Worldwide Asset Purchasing, Defaulted
                         LLC
                         c/o Corporation Service
                         Company
                         45 Memorial Circle
                         Augusta, ME 04330




        a) The docket number of this case is No. 2:19-cv-00147-LEW.

        b) All parties to these proceedings received notice of the proceedings in

           accordance with the applicable provisions of the Federal Rules of Civil

           Procedure.

        c) A description of the real estate involved, 164 South Avenue, Lewiston, ME

           04240, is set forth in Exhibit A to the Judgment herein.

        d) The street address of the real estate involved is 164 South Avenue,

           Lewiston, ME 04240. The Mortgage was executed by the Defendant, Paul

           A. Pinette, on October 31, 2007. The book and page number of the

           Mortgage in the Androscoggin County Registry of Deeds is Book 7296,

           Page 331.

        e) This judgment shall not create any personal liability on the part of the

           Defendant but shall act solely as an in rem judgment against the property,
Case 2:19-cv-00147-LEW Document 38 Filed 07/23/20 Page 6 of 6              PageID #: 376



           164 South Avenue, Lewiston, ME 04240.

        f) Plaintiff waives the collection of any further attorney’s fees as well as
         corporate

           advances not listed above.

     SO ORDERED.

     Dated this 23rd day of July, 2020.

                                           /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE
